Case: 12-11198    Date Filed: 10/31/2012   Page: 1 of 11

                                                        [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________

                              No. 12-11198
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 3:10-cv-00976-JBT

DANIEL PIERSON,

                                                        Plaintiff-Appellant,

                                    versus

COMMISSIONER OF SOCIAL SECURITY,

                                                        Defendant-Appellee.

                       ___________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                    ____________________________

                              (October 31, 2012)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

     Daniel Pierson appeals the district court’s order affirming the Commissioner
              Case: 12-11198     Date Filed: 10/31/2012    Page: 2 of 11

of Social Security’s denial of his applications for a period of disability, disability

insurance benefits, and supplemental security income. Mr. Pierson argues that the

Administrative Law Judge failed to properly assess his credibility, failed to properly

ascertain his Residual Functional Capacity (“RFC”), and posed an incomplete and

insufficient hypothetical question to the vocational expert. The district court affirmed

the ALJ’s decision, concluding that the ALJ’s findings were based on the appropriate

legal standards and were supported by substantial evidence. We agree, and affirm.

                                           I

      Because we write only for the parties, we assume their familiarity with the

underlying facts, and only summarize those necessary to resolve this case.

      Mr. Pierson filed applications for a period of disability, disability insurance

benefits, and supplemental security income. He alleged that he had become disabled

on February 28, 2002, as a result of a back injury that he sustained in a motorcycle

accident in 1993. After the Social Security Administration denied his applications

initially and upon reconsideration, Mr. Pierson requested—and received—a hearing

before an ALJ. On February 25, 2005, the ALJ issued a decision denying Mr.

Pierson’s applications. Subsequently, the Appeals Council denied his request for a

review of the ALJ’s decision. Mr. Pierson then challenged the ALJ’s decision with

the district court, which reversed and remanded the ALJ’s decision. After remand, the

                                           2
              Case: 12-11198     Date Filed: 10/31/2012    Page: 3 of 11

ALJ held two supplemental hearings, and then issued a decision on April 22, 2008,

denying Mr. Pierson’s applications. The Appeal’s Council once again denied Mr.

Pierson’s request for review, and Mr. Pierson challenged the ALJ’s decision with the

district court. This time, however, the district court affirmed the ALJ’s decision.

                                          II

      “In Social Security appeals, we must determine whether the Commissioner’s

decision is supported by substantial evidence and based on proper legal standards.”

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal

quotation marks omitted). We review de novo the district court’s decision about

whether the ALJ’s decision is supported by substantial evidence. See Wilson v.

Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial evidence is more than

a scintilla, but less than a preponderance. It is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Bloodsworth v. Heckler,

703 F.2d 1233, 1239 (11th Cir. 1983). We must examine the record as a whole, but

we are not permitted to reweigh the evidence, make credibility determinations, or

substitute our judgment for that of the Commissioner. See id.

                                          III

      “An individual claiming Social Security disability benefits must prove that she

is disabled.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). The social

                                           3
                Case: 12-11198        Date Filed: 10/31/2012        Page: 4 of 11

security regulations provide a five-step evaluation process that is used to determine

whether a claimant is disabled. See Winschel, 631 F.3d at 1178.1 “These regulations

place a very heavy burden on the claimant to demonstrate both a qualifying disability

and an inability to perform past relevant work.” Moore, 405 F.3d at 1211.

       On appeal, Mr. Pierson argues that (1) the ALJ failed to properly assess his

credibility, (2) the ALJ failed to properly ascertain his RFC, and (3) the ALJ failed

to pose a complete and sufficient hypothetical question to the vocational expert. We

address each of these issues in turn.

                                                 A

       Mr. Pierson contends that the injury he sustained as a result of his motorcycle

accident and the findings of Dr. Robert A. Greenberg and Dr. William E. Benet show

that his pain has both physiological and psychological causes. As a result, Mr.

Pierson continues, the ALJ should have found his testimony about his pain to be fully

credible under our three-part pain standard.

       We have provided a “pain standard” for when a claimant attempts to establish


       1
         The steps are “(1) whether the claimant is currently engaged in substantial gainful activity;
(2) whether the claimant has a severe impairment or combination of impairments; (3) whether the
impairment meets or equals the severity of the specified impairments in the Listing of Impairments;
(4) based on a residual functional capacity (“RFC”) assessment, whether the claimant can perform
any of his or her past relevant work despite the impairment; and (5) whether there are significant
numbers of jobs in the national economy that the claimant can perform given the claimant’s RFC,
age, education, and work experience.” Winschel, 631 F.3d at 1178.

                                                  4
              Case: 12-11198     Date Filed: 10/31/2012    Page: 5 of 11

his disability through his own testimony of pain or other subjective symptoms. See

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). This standard requires that

a claimant show:

      (1) evidence of an underlying medical condition and either (2) objective
      medical evidence that confirms the severity of the alleged pain arising
      from that condition or (3) that the objectively determined medical
      condition is of such a severity that it can be reasonably expected to give
      rise to the alleged pain.

Id. Because Mr. Pierson testified as to his subjective complaints of disabling pain, the

ALJ was required to “clearly articulate explicit and adequate reasons for discrediting

[Mr. Pierson’s] allegations of completely disabling symptoms.” Id. (internal quotation

marks omitted).

      The ALJ properly applied the pain standard in acknowledging that Mr. Pierson

had provided evidence of an underlying medical condition, and that Mr. Pierson’s

medical conditions could reasonably be expected to produce the alleged pain. This,

however, does not end the inquiry because “20 C.F.R. § 404.1529 provides that once

such an impairment is established, all evidence about the intensity, persistence, and

functionally limiting effects of pain or other symptoms must be considered . . . in

deciding the issue of disability.” Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir.

1995). With regard to Mr. Pierson’s testimony concerning the intensity, persistence,

and limiting effects of his symptoms, the ALJ found Mr. Pierson to not be credible.

                                           5
              Case: 12-11198     Date Filed: 10/31/2012     Page: 6 of 11

      We conclude that the ALJ’s credibility determination was supported by

substantial evidence. The ALJ articulated several reasons for why Mr. Pierson’s

complaints of severe pain were not credible. First, the ALJ stated that Mr. Pierson’s

assertions were “far in excess of the medical evidence of record and other evidence,

and are inconsistent with his reported activities of daily living.” Specifically, the ALJ

noted that Mr. Pierson demonstrated that he was capable of working because he had

been driving a 70-mile paper route for approximately 6 hours a day, and that he

continued to collect cans, recycle small appliances, and rummage through dumpsters

looking for things he could fix and sell. Mr. Pierson also testified to being able to

weed his front yard, do the laundry, cook, wash the dishes, take out the trash, do the

groceries, attend to his personal needs, and drive daily. Second, Mr. Pierson testified

that he was not taking any prescription medications. Finally, the ALJ stated that Mr.

Pierson’s credibility was brought into question by the fact that he had testified to

extensive income and having been laid off from a welding job because of his

limitations, but had reported no earnings.

      We find that the ALJ’s stated reasons for not finding Mr. Pierson’s

testimony—about the severity and persistence of his symptoms—credible constitute

substantial evidence. Accordingly, we will not disturb the ALJ’s credibility finding.

See id. at 1562 (“A clearly articulated credibility finding with substantial supporting

                                           6
              Case: 12-11198     Date Filed: 10/31/2012    Page: 7 of 11

evidence in the record will not be disturbed by a reviewing court.”).

      To the extent that Mr. Pierson argues that the ALJ erred in failing to rely on the

opinions of Dr. Greenberg and Dr. Benet, we are not persuaded. “Absent ‘good

cause,’ an ALJ is to give the medical opinions of treating physicians ‘substantial or

considerable weight.’” Winschel, 631 F.3d at 1179. “[G]ood cause” exists when “(1)

treating physician’s opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records.” Phillips v. Barnhart, 357 F.3d
1232, 1241 (11th Cir. 2004). An ALJ may disregard a treating physician’s opinion,

but the ALJ must have good cause and clearly articulate the reasons for disregarding

the opinion. See id.

      Here, the ALJ explicitly found Dr. Greenberg’s opinion—that Mr. Pierson’s

pain would markedly affect his ability to perform daily activities and complete a

normal workday without interruptions for pain—to be of little probative weight

because “it is unsupported by rationale or medical findings, and it is inconsistent with

his initial opinion and contains no explanation for the inconsistencies,” and “is also

inconsistent with [Mr. Pierson’s] demonstrated abilities to work as a newspaper

deliverer, small recycler, and can collector.” Because Dr. Greenberg’s opinion was

unsupported by medical evidence, see 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3),

                                           7
              Case: 12-11198     Date Filed: 10/31/2012   Page: 8 of 11

and inconsistent with the evidence, the ALJ had “good cause” to disregard Dr.

Greenberg’s opinion. See Phillips, 357 F.3d at 1241.

      With regard to Dr. Benet, the ALJ noted that Dr. Benet reported that Mr.

Pierson suffered from “mild limitations with his ability to interact appropriately with

the public, supervisors, and co-workers, and moderate limitations in his ability to

respond appropriately to usual work situations and to changes in a routine work

setting.” The ALJ afforded Dr. Benet’s opinion considerable weight because the ALJ

concluded that Mr. Pierson had “moderate difficulties” in social functioning. Contrary

to Mr. Pierson’s suggestion, however, Dr. Benet’s opinion does not require a finding

that Mr. Pierson’s pain testimony was credible; Dr. Benet’s opinion does not confirm

the severity of Mr. Pierson’s pain, but rather acknowledges that Mr. Pierson’s pain

may have both psychological and physiological causes and that Mr. Pierson has

moderate difficulty with social functions. Accordingly, the ALJ’s credibility

determination was supported by substantial evidence.

                                          B

      Mr. Pierson also argues that the ALJ failed to properly ascertain his mental

RFC. In essence, Mr. Pierson contends that the ALJ erred in failing to obtain a Mental

Residual Functional Capacity Assessment (“MRFCA”). “[W]here a claimant has

presented a colorable claim of mental impairment, the social security regulations

                                          8
             Case: 12-11198     Date Filed: 10/31/2012   Page: 9 of 11

require the ALJ to complete a [Psychiatric Review Technique Form] PRTF, append

it to the decision, or incorporate its mode of analysis into his findings and

conclusions.” Moore, 405 F.3d at 1214. It is undisputed that the ALJ incorporated the

PRTF mode of analysis into his findings and conclusion, and translated the findings

into work-related functions in determining Mr. Pierson’s RFC. Additionally, Mr.

Pierson has presented no authority, and we are aware of none, indicating that an ALJ

must complete a separate MRFCA in addition to performing a PRTF.

      Moreover, the ALJ also considered a “Medical Source Statement of Ability to

Do Work-Related Activities (Mental)” (“MSS”) completed by Dr. Benet, which is

similar to a MRFCA. The ALJ relied on Dr. Benet’s report—that Mr. Pierson suffered

from “‘mild’ limitations with his ability to interact appropriately with the public,

supervisors, and co-workers, and ‘moderate’ limitations in his ability to respond

appropriately to usual work situations and to changes in a routine work setting”—in

concluding that Mr. Pierson was restricted to “low stress simple tasks with only

limited contact with the general public.” As a result, we find no error in the ALJ’s

assessment of Mr. Pierson’s mental RFC, and conclude that the ALJ’s assessment was

supported by substantial evidence.

                                         C

      Finally, Mr. Pierson contends that the ALJ erred by asking the vocational

                                         9
             Case: 12-11198     Date Filed: 10/31/2012    Page: 10 of 11

expert an incomplete and insufficient hypothetical. Mr. Pierson contends that the ALJ

failed to pose a hypothetical question that included all of the limitations arising out

of his physiological and psychological pain. Mr. Pierson, however, does not specify

what additional limitations the ALJ should have included.

      To the extent that Mr. Pierson argues that the ALJ failed to include his

testimony about the severity and persistence of his symptoms, or the medical opinions

of Dr. Greenberg and Dr. Benet, this argument is essentially a reiteration of his

credibility argument. Because the ALJ did not find Mr. Pierson’s testimony—about

the severity and persistence of his symptoms—credible, and because the ALJ

disregarded the opinion of Dr. Greenberg, he was not required to include those

additional limitations in the hypothetical. See Winschel, 631 F.3d at 1180 (“In order

for a vocational expert’s testimony to constitute substantial evidence, the ALJ must

pose a hypothetical question which comprises all of the claimant’s impairments.”)

(internal quotation marks omitted); Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d
1253, 1270 (11th Cir. 2007) (“The hypothetical need only include the claimant’s

impairments, not each and every symptom of the claimant. The characteristics that the

[ALJ] omitted are among those that [the claimant] alleged to suffer but were either

not supported by her medical records or were alleviated by medication.”) (internal

citation and quotation marks omitted); Crawford v. Comm’r of Soc. Sec., 363 F.3d
10
             Case: 12-11198      Date Filed: 10/31/2012   Page: 11 of 11

1155, 1161 (11th Cir. 2004) (“the ALJ was not required to include findings in the

hypothetical that the ALJ had properly rejected as unsupported”).

      With regard to the opinion of Dr. Benet, as discussed above, the ALJ relied on

Dr. Benet’s opinion that Mr. Pierson had “mild limitations with his ability to interact

appropriately with the public, supervisors, and co-workers, and moderate limitations

in his ability to respond appropriately to usual work situations and to changes in a

routine work setting.” Having considered Dr. Benet’s opinion, the ALJ concluded that

Mr. Pierson had “moderate difficulties” in social functioning, and that he was

restricted to “low stress simple tasks with only limited contact with the general

public.” Additionally, the ALJ’s hypothetical to the vocational expert included his

conclusion that Mr. Pierson was restricted to a low-stress work assignment with

simple tasks, and limited contact with the public. Accordingly, we find that the ALJ

did not pose an incomplete or improper hypothetical to the vocational expert.

                                          IV

      The district court’s order affirming the Commissioner’s denial of Mr. Pierson’s

applications for a period of disability, disability insurance benefits, and supplemental

security income is affirmed.

      AFFIRMED.




                                          11